Citation Nr: 1816433	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-04 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2011 rating decisions of the VA Regional Office (RO) in Huntington, West Virginia and Roanoke, Virginia, respectively.  In March 2017, the Veteran testified at a Central Office hearing conducted before the undersigned.   This issue was remanded by the Board in July 2017 for further development.  

The Board notes that entitlement to a total disability rating based upon individual unemployability is already in effect in this case prior to January 27, 2009, and a combined 100 percent rating from that date, and is therefore not raised by the present appeal.


FINDING OF FACT

Audiometric testing reveals no worse than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II. Initial rating claim

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B. Bilateral sensorineural hearing loss 

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests (Maryland CNC) together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.  As an exceptional pattern of hearing impairment has not been shown, the Board need not further address the provisions of 38 C.F.R. § 4.86.

In this case, a March 2009 fee-based hearing loss examination revealed average puretone hearing loss of 40 decibels in the right ear and 41decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 76 percent in the right ear and 84 percent in the left ear.  The Veteran reported difficulty hearing in several conversational situations.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level III.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.    

A March 2011 VA hearing loss examination revealed average puretone hearing loss of 34 decibels in the right ear and 36 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 88 percent in the right ear and 96 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.    

A November 2014 VA hearing loss examination revealed average puretone hearing loss of 45 decibels in the right ear and 48 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 80 percent in the right ear and 88 percent in the left ear.  The Veteran reported speaking loudly; difficulty hearing certain voices clearly on the television; increased volume required for television, telephone, and radio; and sensitivity to high pitch sounds or voices.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level III.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.    

A November 2017 fee-based hearing loss examination revealed average puretone hearing loss of 45 decibels in the right ear and 49 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 80 percent in the right ear and 84 percent in the left ear.  The Veteran reported having to constantly ask people to repeat themselves when conversing that was worse in a background of noise, and listening to the television loudly.  .Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level III.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.   

Outside of these four examinations, there are no other contemporaneous audiological testing results of record (i.e., puretone threshold and Maryland CNC testing), and as such these four examinations constitute the only competent evidence of record for purposes of applying 38 C.F.R. § 3.385.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 349.  The Board has applied the results of the examinations during this appeal to 38 C.F.R. 4.85, Table VII, and a compensable rating is not warranted as shown above.  As per Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 2009, 2014, and 2017 examinations reflect consideration of functional limitations, and the Veteran has not asserted prejudice in those examinations' findings.  In making this determination, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


